91 F.3d 129
78 A.F.T.R.2d 96-5564, 96-2 USTC  P 50,355
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leslie H. DORSEY, Petitioner--Appellant,andDonna M. Dorsey, Petitioner,v.INTERNAL REVENUE SERVICE, Respondent--Appellee.
No. 96-1049.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided June 28, 1996.

Leslie H. Dorsey, Appellant Pro Se.  Gary R. Allen, Richard Farber, Thomas J. Clark, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant noted this appeal from the Tax Court's decision outside the ninety-day appeal period established by Fed.  R.App. P. 13(a).  The Tax Court entered its order on March 9, 1995;  Appellant's notice of appeal was filed on January 2, 1996.  Appellant did not timely move to vacate or revise the decision in accordance with Tax Ct. R. 162.  Appellant's failure to note a timely appeal deprives this court of jurisdiction to consider this case.  See Billingsley v. Commissioner, 868 F.2d 1081, 1085 (9th Cir.1989).  We therefore grant the motion to dismiss the appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED